Title: Margaret Bayard Smith to Thomas Jefferson, [by 6 March 1809] [document added in digital edition]
From: Smith, Margaret Bayard
To: Jefferson, Thomas



          
by 6 Mar. 1809
          I have seen in your Cabinet, a Geranium, which I understood you cultivated with your own hands. If you do not take it home with you, I entreat you to leave it with me. I cannot tell you how inexpressibly precious it will be to my heart. It shall be attended with the assiduity of affection & watered, with tears of regret; & each day as I attend it, will I invoke the best blessings of Heaven, on the most venerated of human beings!—
        